Plaintiff in error, J.A. Ross, was convicted upon an information charging him with conveying four quarts of whisky from a barn located in the rear of No. 329 West California avenue to the intersection of Grand avenue and Hudson street, Oklahoma City, and in accordance with the verdict of the jury was sentenced to be confined in the county jail for 60 days and to pay a fine of $200.
The evidence, briefly stated, is as follows:
Roy Cogswell testified: That he was a police officer, and, about 4 o'clock in the morning of the 14th day of December, he, with Officer Heep, was standing on the corner of Grand and Hudson, and saw the defendant, Ross, driving along the alley on California. That when he reached the corner of Grand and Hudson, they stopped him, and found four quarts of Nelson whisky. That it was *Page 65 
snowing, and the ground was covered with snow to the depth of two or three inches. That they followed the tracks back to the barn, and there found four more packages of whisky.
The testimony of J.H. Heep, police officer, was substantially the same. This was all the testimony in the case.
Upon an examination of the record, it appears that no exception was taken upon the trial. In defendant's brief it is urged that the evidence is insufficient to sustain the verdict.
The foregoing statement of the evidence is sufficient to show that the appeal in this case is without merit.
The judgment of the trial court is therefore affirmed.